DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/10/2022 has been entered.
Response to Arguments
Examiner incorporates herein previous Responses to Arguments.
On page 7 of the Remarks, Applicant contends Rapaka is deficient because it teaches “determining” prediction modes whereas the claim recites the prediction modes are the same and thus no determining is necessary.  Examiner is unpersuaded.  In this art, determining a prediction mode of a sub-PU would simply mean that the software code looks to the intra prediction mode signaled for the PU and determines that it applies to the currently processing sub-PU.  In other words, while the decoder implicitly knows that the current sub-PU has a same intra prediction mode as its parent node, it still needs to “determine” what that mode is.  For this reason, Applicant’s argument is unpersuasive of error.  In addition, the rejection relies primarily on the teachings of Tan to teach this feature, so arguments against Rapaka are not particularly probative.
On page 7 of the Remarks, Applicant asserts the key distinguishing feature is, “one prediction unit corresponds to one prediction mode, and multiple sub-prediction units of one prediction unit correspond to the same prediction mode.”  Examiner understands fully what the averred inventive concept is.  While Tan’s teachings alone are viewed sufficient to teach Applicant’s averred feature, Examiner draws Applicant’s attention to the multitude of references cited under the Conclusion Section of this Office Action that essentially teach this feature verbatim.  Indeed, in this art the only purpose of sub-units is to inherit coding parameters from the parent unit.  For these reasons, Examiner is not persuaded of patentability.
Other claims are not argued separately.  Remarks, 7–8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4–9, 11, and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka (US 2016/0227214 A1) and Tan et al., “On Residual Quad-Tree Coding in HEVC,” 2011.
Regarding claim 4, the combination of Rapaka and Tan teaches or suggests an image encoding apparatus (Rapaka, ¶ 0099:  teaches the encoder and decoder implement complimentary processes), which is configured to perform encoding on a plurality of sub-predicting units of a predicting unit in an intra prediction manner (Rapaka, ¶ 0042: teaches sub-PUs used at the encoder for coding block vectors referencing predictor blocks residing in the same picture (this is intra prediction as Rapaka, ¶ 0004 explains)), the image encoding apparatus comprising: at least one processor configured to: determine a prediction mode of the predicting unit, wherein each predicting unit is corresponding to one prediction mode and (Rapaka, ¶ 0081:  teaches PUs include information of the prediction mode; Tan, Abstract:  explains, “for intra prediction units, RQT provides an efficient syntax for coding a number of sub-blocks with the same intra prediction mode.”; see also e.g. Rusert, Kim, Chien, and Huang cited under the Conclusion Section of this Office Action), the plurality of sub-predicting units of the prediction unit correspond to the prediction mode (Rapaka, ¶ 0026:  teaches the PU is encoded using RQT, which provides information about the sub-PUs comprising the PU; Tan, Abstract:  explains, “for intra prediction units, RQT provides an efficient syntax for coding a number of sub-blocks with the same intra prediction mode.”; see also e.g. Rusert, Kim, Chien, and Huang cited under the Conclusion Section of this Office Action) and a size of a respective sub-predicting unit among the plurality of sub-predicting units of the predicting unit is predetermined (Rapaka, ¶ 0092:  teaches predefined PU sizes is prior art; Rapaka, ¶ 0047:  teaches a predetermined restriction on sub-PU size could be signaled in header information), and information on the size of the respective sub-predicting unit is contained in a sequence parameter set, a picture parameter set, or is a predetermined value (Rapaka, ¶ 0086:  teaches using header data to convey information about the encoding parameters used to encode the elements in the bitstream; Rapaka, ¶¶ 0045–0047:  teaches the restrictions on sub-PUs can be signaled at various levels of granularity including SPS and PPS); take a sub-predicting unit as a granularity to calculate residual information associated with the plurality of sub-predicting units of the predicting unit, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); and a bit stream encoder configured to encode information associated with the prediction mode of the predicting unit and the residual information associated with the plurality of sub-predicting units into a bit steam (Rapaka, ¶ 0108:  teaches the processor selects the prediction mode for the block; Rapaka, ¶ 0109:  teaches the processor can then partition the block into sub-blocks for further processing; Rapaka, ¶ 0097:  teaching residuals for the sub-PUs; Rapaka, Fig. 2, Element 56:  illustrating the encoder produces a bit stream), wherein information associated with prediction modes of the sub-predicting units are not encoded in the bit stream (As Tan’s Abstract explains, there is a type of encoding scheme called residual quad tree (RQT) which can be coded for a larger unit that essentially tells the decoder that all of the sub-prediction units under the RQT are coded with the same intra prediction mode.  This scheme achieves savings by reducing overhead bits that would otherwise be spent signaling each sub-unit’s prediction mode.).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Rapaka, with those of Tan, because both references are drawn to the same field of endeavor and because Tan really is just defining what the skilled artisan would already know about Rapaka’s teachings in e.g. paragraph [0026] regarding the use of a residual quadtree (RQT).  Therefore, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Rapaka and Tan used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 4, wherein the calculation by the at least one processor comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively, and calculating residual information associated with a respective sub-predicting unit based on an original image and the prediction image corresponding to the respective sub-predicting unit (Examiner notes this dependent claim is definitional only, and may not be further limiting in violation of 35 U.S.C. 112(d); In other words, if claim 1 does not mean this, but something broader, what would that broader subject matter be?; Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs).
Regarding claim 6, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 5, wherein the image encoding apparatus further: performs an encoding operation on the residual information; performs a decoding operation on the encoded residual information; and calculates a reconstructed image of the respective sub-predicting unit based on a result of the decoding operation and the prediction image (Examiner notes this is conventional in the art; The encoder decodes the image it just encoded to use for the next prediction so that it mimics what information the decoder will have when it decodes what the encoder provides; This is to reduce “drift,” a well-known technique in the art; Rapaka, Fig. 2, Elements 62 and 64 and their corresponding path:  illustrate the reconstructed residual blocks are added back to the prediction blocks to produce reconstructed blocks that are stored in local memory for subsequent predictions).
Regarding claim 7, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 4, wherein the bit stream encoder is further configured to encode indication information into the bit stream, the indication information indicating whether the predicting unit is divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 8, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 7, wherein the indication information is identification of one bit (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 9, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 7, wherein a granularity of the indication information is of a predicting unit level, or a coding unit level, or a slice level, or an image level, or a sequence level (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level; Examiner notes any level of granularity is obvious to the skilled artisan per se, and as evidenced by this claim).
Regarding claim 11, the combination of Rapaka and Tan teaches or suggests the image decoding apparatus according to claim 14, wherein the calculation of the reconstructed images comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); performing a decoding operation on the residual information associated with the sub-predicting units; and calculating a reconstructed image of a respective sub-predicting unit based on a result of the decoding operation and the prediction image (Examiner notes this is conventional in the art; The encoder decodes the image it just encoded to use for the next prediction so that it mimics what information the decoder will have when it decodes what the encoder provides; This is to reduce “drift,” a well-known technique in the art; Rapaka, Fig. 2, Elements 62 and 64 and their corresponding path:  illustrate the reconstructed residual blocks are added back to the prediction blocks to produce reconstructed blocks that are stored in local memory for subsequent predictions).
Claim 14 lists the same elements as claim 4, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists the same elements as claim 8, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 17 lists the same elements as claim 9, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Regarding claim 18, the combination of Rapaka and Tan teaches or suggests the image decoding apparatus according to claim 15, wherein the image reconstructing portion is further configured to calculate a reconstructed image of the predicting unit according to the predication mode and residual information associated with the predicting unit (Rapaka, ¶ 0004:  teaches blocks are encoded and decoded by encoding a prediction mode and residual data; Rapaka, Fig. 3:  illustrates the decoding process reconstructing video by adding decoded residual blocks to predictions) when the indication information indicates that the predicting unit is not divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Claim 19 lists the same elements as claims 4 and/or 14.  Therefore, the rationale for the rejection of claims 4 and/or 14 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy (US 2017/0208335 A1) teaches RQTs (e.g. ¶ 0023), prediction modes (e.g. ¶ 0047), reconstruction (e.g. ¶ 0060), residuals (e.g. ¶ 0087), and SPS and PPS (e.g. ¶ 0093).
Okajima (US 2017/0013270 A1) teaches prediction modes (e.g. ¶ 0006), intra-prediction subdivisions (e.g. ¶¶ 0011 and 0087), a PU having a single prediction mode (e.g. ¶ 0017), reconstruction (e.g. ¶ 0087), residuals (e.g. ¶ 0070), and SPS and PPS (e.g. ¶ 0014).
Yu (US 2016/0255359 A1) teaches RQTs (e.g. ¶¶ 0081 and 0085), prediction modes (e.g. ¶ 0084), reconstruction (e.g. ¶¶ 0013 and 0014), split flag (e.g. ¶ 0083), residuals (e.g. ¶¶ 0088 and 0093), and SPS and PPS (e.g. ¶¶ 0010 and 0087).
As paragraph [0014] of Huang (US 2017/0214932 A1) explains, sub-blocks and sub-PUs are synonymous.  Huang is used as a dictionary-type reference and does not need to be included/listed as prior art applied against the claim.  
See also paras. [0025] and [0090] of Chien (US 2016/0366435 A1) demonstrating the same synonymy.
Rusert (US 2016/0007050 A1) teaches, “all sub-blocks in a macroblock have the same prediction mode.” (¶ 0004).
Kim (US 9,426,491 B2) teaches “wherein each of the plurality of sub-blocks is predicted by using the same intra prediction mode as the selected intra prediction mode of the intra block…” (Claim 1).
Liu (US 2016/0330480 A1) teaches, “using the same intra mode for each of the sub-blocks.” (e.g. ¶ 0194).
Oh (US 2014/0269908 A1) teaches, “The same intra prediction mode is used for all the sub-block.” (¶ 0097).
Park (US 2014/0219334 A1) teaches, “…the same intra prediction mode (that is, the intra prediction mode of the current block) is used to create the prediction block of each sub block.” (¶ 0097).
Kim (US 2011/0182523 A1) teaches, “The intra prediction of each sub-block employs the same intra prediction mode as the intra prediction mode of the current block (e.g. ¶ 0041).
Xiong (US 2009/0196350 A1) teaches the block’s intra prediction mode, written into the encoded result, is adopted by each of the sub-blocks (¶¶ 0043 and 0058).
Han (US 2008/0175317 A1) teaches, “information about an intra prediction mode does not need to be repeatedly transmitted [by using sub-blocks].” (¶ 0088).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481